Case 2:19-cv-02414-JPM-dkv Document 24 Filed 07/03/19 Page 1 of 4                      PageID 293



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE


PERKINS & MARIE CALLENDER’S                      )
LLC,                                             )
                                                 )
         Plaintiff,                              )       Docket No. 2:19-cv-02414-JPM-dkv
                                                 )
v.                                               )
                                                 )
5171 CAMPBELLS LAND CO., INC.,                   )
WILLIAM T. KANE, AND KRISTINE                    )
KOCHIS,                                          )
                                                 )
         Defendants.                             )


       RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO CONTINUE
                    PRELIMINARY INJUNCTION HEARING


         Plaintiff Perkins & Marie Callender’s LLC (“Plaintiff” or “PMC”) cannot consent to and

opposes Defendants’ Motion to Continue Preliminary Injunction (“Motion to Continue”), (ECF

No. 23), because Defendants are not complying with the Court’s Temporary Restraining Order,

(ECF No. 19).         Thus, PMC will be unduly prejudiced by an extension of the Temporary

Restraining Order and a continuance of the Preliminary Injunction Hearing.

         In the Temporary Restraining Order, the Court ordered, among other things, that

“Defendants are restrained from continuing to directly or indirectly identify the Restaurants as

current or former Perkins restaurants, or as franchisees or licensees of, or as otherwise associated

with PMC, as set forth in Section 16.C(1) of the Agreements[.]” (ECF No. 19 at PageID 245.)

Defendants have failed to comply with this section (and others) of the Court’s Order, and, as of

July 3, 2019, continue to operate no fewer than twenty-two (22) of the Restaurants as Perkins

restaurants with their prior telephone numbers. See Declaration of Angela R. Morris, attached
                                               1

4849-6501-8523v1
2949143-000001
Case 2:19-cv-02414-JPM-dkv Document 24 Filed 07/03/19 Page 2 of 4                         PageID 294



hereto as Exhibit 1.

         In addition, photos taken by Amber Richardson on July 3, 2019 of Store 3604 in

Meadville, Pennsylvania and of Store 3464 in Greenville, Pennsylvania provide further evidence

that Defendants are continuing to operate some of the Restaurants as Perkins restaurants in

violation of the Court’s Order. True and correct copies of two photos taken of the Meadville

Restaurant, one of which was taken inside the Restaurant, are attached hereto as collective

Exhibit 2. A true and correct copy of a photo taken from the parking lot of the Greenville

Restaurant, which shows cars in the parking lot and the Perkins restaurant sign displayed on the

roof of the building, is attached hereto as Exhibit 3.1 And finally, at least one local news station

in Youngstown, Ohio has published an article online about how many of the Restaurants remain

open despite the Court’s Order. See Gerry Ricciutti, Many local Perkins restaurants remain

open,     despite   court   ruling,   WKBN     First   News     27,   Nextstar Broadcasting,       Inc.,

https://www.wkbn.com/news/local-news/many-local-perkins-restaurants-remain-open-despite-

court-ruling/ (last visited July 3, 2019). A true and correct copy of the WKBN First News article

is attached hereto as Exhibit 4.

         While Defendants’ Motion to Continue discusses how Mr. Kane’s health issues make it

difficult for him to travel—which PMC recognizes and does not dispute—noticeably absent from

the Motion to Continue is any statement that Defendants are currently in compliance with the

Temporary Restraining Order. Based on the foregoing, PMC believes that Defendants are

currently violating sections a., d., e., f., g., h., i., j., and l. of the Court’s Temporary Restraining

Order. (See ECF No. 19 at PageID 245-46.) Accordingly, PMC requests that the Court order

1
  PMC will be able to provide an additional declaration from Ms. Richardson authenticating the
photos in Exhibit 2 and Exhibit 3 and the date on which they were taken if the Court finds that
such authentication is necessary.
                                              2

4849-6501-8523v1
2949143-000001
Case 2:19-cv-02414-JPM-dkv Document 24 Filed 07/03/19 Page 3 of 4                 PageID 295



Defendants to show cause that they are in compliance with the Court’s Order. For these reasons,

PMC cannot consent to and opposes the Motion to Continue.

         WHEREFORE, PMC requests that the Court deny the Motion to Continue Preliminary

Injunction Hearing and, in addition, enter a show cause order requiring Defendants to show

cause that they are in compliance with the Court’s Temporary Restraining Order, (ECF No. 19).



         This, the 3rd day of July, 2019.


                                            Respectfully submitted,

                                            BAKER, DONELSON, BEARMAN,
                                            CALDWELL & BERKOWITZ, PC

                                            s/W. Preston Battle IV
                                            Eugene J. Podesta, Jr. (Tenn. Bar #9831)
                                            Nicole D. Berkowitz (Tenn. Bar #35046)
                                            W. Preston Battle IV (Tenn. Bar #35044)
                                            165 Madison Avenue, Suite 2000
                                            Memphis, Tennessee 38103
                                            901-526-2000 (Telephone)
                                            901-577-2303 (Fax)
                                            gpodesta@bakerdonelson.com
                                            nberkowitz@bakerdonelson.com
                                            pbattle@bakerdonelson.com

                                            Attorneys for Plaintiff




                                               3

4849-6501-8523v1
2949143-000001
Case 2:19-cv-02414-JPM-dkv Document 24 Filed 07/03/19 Page 4 of 4                    PageID 296



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing was filed electronically and
that notice of the filing was served by the Court’s CM/ECF System on the following counsel of
record:

Philip E. Mischke
FARRIS BOBANGO BRANAN PLC
999 S. Shady Grove Road, Suite 500
Memphis, TN 38120
pmischke@farris-law.com



                                             s/W. Preston Battle IV




                                                4

4849-6501-8523v1
2949143-000001
